Citation Nr: 0112909	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  95-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disability.

2.  Entitlement to an increased rating for post-traumatic 
arthritis of the right knee, residual of right knee injury, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for lateral 
instability of the right knee, residual of right knee injury, 
currently rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1975 to August 
1979.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which determined that new and material 
evidence had not been submitted to reopen the claims for 
service connection for a back disability, a left shoulder 
disability, or for ulcers; determined that service connection 
was not warranted for prostatitis, sinusitis, a heart murmur, 
hypertension, hemorrhoids, warts and lesions, shortness of 
breath, and a hip disability; and determined that an 
increased rating was not warranted for service- connected 
right knee disability.  A notice of disagreement was received 
in August 1993.  The statement of the case was sent to the 
veteran in September 1993.  A substantive appeal was received 
in September 1993.  In February 1994, the veteran testified 
at a personal hearing at the RO before a hearing officer.  In 
June 1994, the hearing officer confirmed and continued the 
prior May 1993 rating decision in its entirety, except that 
the hearing officer found that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for a left shoulder disability, but denied the 
claim on the merits.  

In November 1995, the veteran and his representative withdrew 
the veteran's substantive appeal as to all issues except for 
those involving the claim for service connection for a back 
disorder, and the claim for a higher evaluation for a 
service-connected right knee condition.  All other issues 
been properly withdrawn and are no longer in appellate 
status.  See 38 C.F.R. § 20.204(b)(c) (2000).  

In a January 1998 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a back disorder.  In 
addition, the Board remanded the issue of entitlement to an 
increased rating for chronic residuals of a right knee injury 
to include bursitis and tendonitis to the RO for further 
development.  

Thereafter, the veteran appealed the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  

In October 1998, while the case was pending, the veteran's 
representative and VA's Office of General Counsel filed a 
joint motion (Motion) requesting that the Court vacate the 
Board's January 1998 determination that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a back disorder, and 
remand the case to the Board for compliance with the decision 
of the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
Later that month, the Court granted the Motion, vacated the 
Board's January 1998 determination that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a back disorder, and 
remanded the case to the Board for compliance with the 
directives specified by the Court. 

In August 1999, the Board remanded this matter to the RO for 
readjudication.  Thereafter, additional evidence was added to 
the record that has been addressed in a supplemental 
statement of the case.  The claims file was transferred to 
the RO in St. Petersburg, Florida, after the Togus RO 
received notice, in July 2000, that the veteran had moved.  
As noted in the Board's prior remands, the veteran has 
revoked representation during the pendency of this appeal, 
and is now proceeding unrepresented in this appeal.  

During the pendency of the remand of the claim for a higher 
evaluation for service-connected right knee disability, in 
October 2000, the RO recharacterized the disability as post-
traumatic osteoarthritis of the right knee, residual of right 
knee injury (continued as 10 percent disabling), but assigned 
a separate, additional 10 percent evaluation for lateral 
instability of the right knee, residual of right knee injury, 
effective from September 12, 2000.  Hence, the claim for a 
higher evaluation for right knee disability now involves two 
issues, as set forth on the first page of this decision.  
Moreover, as higher evaluations are available for each aspect 
of the veteran's right knee disability, the claims remain 
viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board's decision on the petition to reopen is set forth 
below; however, the claims for higher evaluations for right 
knee disabilities are addressed in the REMAND following the 
ORDER portion of the DECISION.


FINDINGS OF FACT

1.  In a February 1980 rating decision, the RO confirmed and 
continued a prior denial of service connection for a back 
disability; although informed of the denial of service 
connection and of his procedural and appellate rights in 
March and June 1980 letters, the veteran did not appeal.  

2.  New evidence submitted since the RO's February 1980 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's February 1980 decision denying service 
connection for a back disability is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103  
(2000).

2.  New and material evidence has been submitted since the 
RO's February 1980 decision, thus, the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran applied for service connection for 
a back disability in November 1979.  At that time, the 
evidence of record consisted of the service medical records, 
a statement of the veteran's wife, and two January 1980 VA 
examinations.  The service medical records reflected that the 
veteran complained of pain radiating to his back on a couple 
of occasions; however, these complaints were associated with 
gastroenteritis and prostatitis.  The service medical records 
further reflected that the veteran injured his right knee on 
a few occasions; however, the records did not reflect that a 
back injury was sustained on any of those occasions.  
Likewise, the veteran reported left shoulder pain on two 
occasions; however, no specific injury was reported and no 
complaints of back pain were reported.  In sum, the service 
medical records did not show that the veteran ever reported 
that he injured his back during service.  They were also 
negative for any complaint or diagnosis of a back disability 
during service.  The statement of the veteran's wife did not 
reflect any information regarding the veteran's alleged back 
disability.  The January 1980 VA examinations reflected that 
the veteran reported that he sustained injuries to his back 
during service while lifting a bag of laundry and when he 
slipped on the ice, at which time he also reported that he 
injured his left shoulder.  The first VA examination revealed 
that the veteran's lumbar spine was normal.  The second VA 
examiner indicated that the veteran may have had a possible 
injury to the L4 nerve root and/or a small disc protrusion 
that had subsided.  However, the examiner indicated that 
there was nothing in the veteran's history or examination to 
suggest a femoral nerve injury elsewhere.  In addition, the 
examiner did not identify any residual disability of the 
lumbar spine, nor did he offer any opinion as to the date 
that any prior injury to the L4 nerve root and/or a small 
disc protrusion may have occurred.  The x-rays showed that 
the veteran had an extra vertebra and partial lumbarization 
of S1.  

In a February 1980 rating decision, service connection for a 
back disability was denied on a direct basis.  It was noted 
that the veteran's partial lumbarization of S1 with extra 
lumbar vertebra was a congenital defect abnormality, for 
which service connection may not be granted.  See 38 C.F.R. 
§ 3.303(c) (2000).  In March 1980, the veteran was notified 
of the denial of his claim for service connection and of his 
procedural and appellate rights.  

In March 1980, the veteran underwent another VA examination 
for the evaluation of his right knee and left shoulder.  His 
back was not examined at that time.  In a May 1980 rating 
decision, the RO reviewed the veteran's claims for service 
connection for right knee and left shoulder disabilities.  
However, when the veteran was provided notice of this rating 
decision in June 1980, he was again notified of the denial of 
his claim for service connection for a back disability as 
well as his procedural and appellate rights.  The veteran did 
not appeal the denial of the claim for service connection for 
a back disability.  Rather, in March 1993, the veteran filed 
a petition to reopen his claim for service connection for a 
back disability, the initial denial of which led to the 
current appeal. 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim, and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

The Court has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The last disallowance of record is 
considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
this case, the last final decision of record was the February 
1980 rating decision.  Although the veteran was "re-
notified" of the denial of his claim in June 1980 following 
a May 1980 rating decision, the May 1980 rating decision did 
not include a readjudication of the issue of service 
connection for a back disability.  

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  While that regulation had previously been 
interpreted as requiring that the newly submitted evidence 
also create a reasonable possibility of allowance of the 
claim, the Federal Circuit has held that there is no such 
legal requirement.  See Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  

The Board will initially identify the evidence that has been 
added to the record subsequent to the final February 1980 
rating decision.  The evidence consists of the following: the 
March 1980 VA examination report; an October 1980 VA 
examination report; records of the Rhode Island Medication 
and Emergency Services, Inc., dated from August 1982 through 
September 1982; an August 1982 report of Barbara Schepps, 
M.D.; an October 1983 VA examination report; a November 1988 
VA dermatology record; a May 1989 VA examination report; an 
August 1992 VA medical record; a June 1989 report of John P. 
Dow, M.D.; 1990 records of the Fairfield Health Center; 1986 
medical records of Dr. David Hurst; VA medical records dated 
from 1982 through 1993; a March 1994 report of Medical 
Diagnostics, Inc.; February 1994 records of Raymond D. 
Pierson, M.D.; a March 1994 VA general examination report; a 
March 1994 VA joints examination report; April 1994 medical 
records of Charles E. Poletti, M.D.; a June 1996 medical 
report of Orthopedic Surgeons; a December 1996 VA examination 
report; duplicate service medical records; and the veteran's 
duplicative contentions that he injured his back during 
service which resulted in permanent disability.  The veteran 
has reiterated his contentions in numerous correspondence of 
record as well as during his personal hearing at the RO in 
February 1994.  In addition, recently medical numerous 
records were received from the Social Security Administration 
to include medical records of R. Scott Cowan, M.D., 
Orthopedic Surgeons, and Baystate Medical Center.  In 
addition, VA records were received consisting of outpatient 
records dated through 1997, an April 2000 VA examination 
report, and September 2000 VA examinations.  Also, medical 
statements were received from Drs. Pierson and Cowan.  

In regard to the first step of the new and material analysis, 
whether the newly presented evidence is "new," that is, it 
was not of record at the time of the last final disallowance 
of the claim and not merely cumulative nor redundant of other 
evidence that was then of record, the Board notes that some 
of the evidence that the veteran has submitted in conjunction 
with his current request to reopen his claim for service 
connection for a back disability is duplicative of evidence 
which was already of record at the time of the February 1980 
RO decision.  Specifically, the Board refers to the duplicate 
service medical records and the veteran's duplicative 
contentions that he injured his back during service that 
resulted in permanent disability.  Since the aforementioned 
evidence is duplicative, it is, by definition, not "new," 
and, thus, cannot constitute "new and material" evidence 
needed to reopen the claim. 

While the remaining medical evidence is "new," in the sense 
that it was not previously of record, and is neither 
cumulative nor redundant, the Board will analyze such 
evidence to determine whether it is also "material" for 
purposes of reopening the claim for service connection for 
low back disability.

Among the evidence newly added to the claims file are medical 
records reflecting treatment for medical problems other than 
a back disability.  All such additional medical evidence that 
solely reflects treatment and diagnoses of other medical 
problems is not probative as to whether the veteran incurred 
a back disability during service that resulted in a permanent 
disability.  As such, this evidence is not considered 
"material" to the veteran's claim.  This evidence consists 
of the following: the March 1980 VA examination report; the 
October 1980 VA examination report; the records of the Rhode 
Island Medication and Emergency Services, Inc., dated from 
August 1982 through September 1982; the August 1982 report of 
Barbara Schepps, M.D.; the October 1983 VA examination 
report; the November 1988 VA dermatology record; the May 1989 
VA examination report; the August 1992 VA medical record; the 
June 1989 report of John P. Dow, M.D.; the 1990 records of 
the Fairfield Health Center; 1986 medical records of Dr. 
David Hurst; the March 1994 VA general examination report; 
some of the medical records from the Social Security 
Administration; and some of the VA outpatient records.  

VA medical records dated from 1982 through 1993 reveal that 
in November 1990, the veteran underwent x-rays of the low 
back.  At that time, there was no evidence of 
spondylolisthesis or spondylolysis and minimal scoliosis 
convexity was shown to the left.  In November 1992, the 
veteran complained of back pain.  It was noted that the 
veteran had degenerative joint disease of the spine and small 
osteophytes of the thoracic spine.  X-rays revealed of the 
lumbar spine revealed L4-5 spondylolisthesis with low-grade 
spondylolisthesis; x-rays of the thoracic spine revealed 
minimal degenerative changes; and x-rays of the cervical 
spine were normal.  In April 1993, the veteran complained of 
back pain radiating down his right leg.  An April 1993 x-ray 
of the lumbar spine showed that the veteran had spondylolysis 
and mild spondylolisthesis of L4 and L5 with early discogenic 
disease.  Thereafter, the veteran complained of back pain in 
August 1993; however, his range of motion of the low back was 
within normal limits.  In sum, these VA records show only 
that the veteran had back problems and was treated therefor 
many years following his discharge from service.  There is no 
medical opinion contained in those records showing that the 
veteran's back problems originated during service or were the 
result of any event that occurred during service.  

The February 1994 records of Raymond D. Pierson, M.D., reveal 
that the veteran complained of right lateral iliac pain and 
pain in the right low back and buttock area radiating down to 
the anterior right knee two weeks prior to this examination.  
Currently, the veteran had no further complaints of 
significant pain along the right iliac area, but had 
increasing pain along the right S1 joint and lower 
lumbosacral levels radiating into the posterior thigh.  
Electrophysiological testing was performed, but did not 
reveal any acute, neuropathic changes.  The findings were 
most consistent with an old right L4 radiculopathy.  Dr. 
Pierson indicated that the findings were minimal and did not 
include evidence of ongoing denervation.  He recommended 
further testing.  However, Dr. Pierson did not then opine 
that the veteran's back problems originated during service or 
were the result of any event that occurred during service.  

The March 1994 report of Medical Diagnostics, Inc., reveals 
that the veteran underwent a magnetic resonance imaging (MRI) 
of his low spine.  The physician indicated that the MRI 
showed a soft tissue mass on the right side at L3-4, which 
caused a marked impression of the thecal sac.  He indicated 
that the possibility that this reflected a lesion such as a 
synovial cyst arising from a facet joint was suspect.  He 
indicated that tumors of neural organ such as neurofibromas 
would be less likely to arise in the dorsal aspect of the 
spinal canal.  The physician stated that a metastasis lesion 
would also be less likely, but that underlying degenerative 
changes in the facet joint were very likely to be present.  
He noted that an abnormal signal at L4-5 was detected which 
was consistent with a small herniation extending slightly 
above the disc space that existed further toward the right.  
The L5-S1 space was within normal limits.  In sum, the MRI 
identified spinal abnormalities, however, the date of onset 
of those abnormalities was not indicated and the examiner did 
not indicate that any abnormalities originated during service 
or due to service.  The examining physician did not opine 
that the veteran's back problems originated during service or 
were the result of any event that occurred during service.  

The March 1994 VA joints examination report showed that the 
veteran reported to the examination that in 1977, he slipped 
off a loading dock and injured his low back.  He further 
reported that he was treated on several occasions during 
service for residual back pain.  The physical examination 
resulted in a diagnosis of "? herniated lumbar disc with 
possibly degenerative disc disease."  X-rays revealed 
narrowing of the L4-5 disc space with grade I 
spondylolisthesis at that level.  The neural arch showed 
evidence of pars defect on the right and possibly on the 
left.  There was mild scoliosis.  The examiner recorded the 
veteran's report of his own history, but the examiner did not 
independently opine that the veteran's back problems 
originated during service or were the result of any event 
that occurred during service.  

The April 1994 medical records of Charles E. Poletti, M.D., 
revealed that the veteran had right L4 radiculopathy due to 
ruptured lateral disc at L4-5 and posterior synovial cyst at 
L3-4, probably further compromising the right L4 nerve root.  
The veteran subsequently underwent a complete L4 laminectomy 
on the right and an exploration of the right L4-5 disc.  Dr. 
Poletti did not opine that the veteran's back problems 
originated during service or were the result of any event 
that occurred during service.  

The June 1996 medical report of Orthopedic Surgeons revealed 
that the veteran underwent a fusion operation.  His 
postoperative diagnosis was lumbar spine instability 
following a cyst decompression, status post posterior 
instrumentation and fusion with pseudoarthrosis.  The 
examination report did not include a medical opinion showing 
that the veteran's back problems originated during service or 
were the result of any event that occurred during service.  

The December 1996 VA examination report revealed that the 
veteran reported that he injured his back during service when 
he fell off a loading dock.  Physical examination and an MRI 
were performed.  The diagnosis was status post operative 
laminectomy and fusion for the degenerative discs/herniated 
discs of the lumbar spine with continued severe symptoms.  In 
sum, the examiner concluded that if the history is accurate, 
then the veteran's current back disability was related to the 
injury the veteran reported that he sustained during military 
service. 

The medical records from the Social Security Administration 
related to the back are dated primarily from 1994 to 1996 and 
showed continued treatment for back disability.  In February 
1996, the veteran underwent a posterior decompression and 
excision of a synovial cyst with posterior instrumention and 
fusion.  Follow-up treatment showed that the veteran had L4-5 
pseudoarthrosis and instability of the lumbar spine.  

The VA outpatient records dated through 1997 showed treatment 
for chronic low back pain, status post three operations to 
the lumbar spine with residuals.  The April 2000 VA 
examination revealed the same as the outpatient records.  
There was no medical opinion regarding the date of onset or 
etiology of the back disability.

The September 2000 examinations revealed that the veteran 
reported the same history of having injured his back during 
service.  Physical examination resulted in diagnoses of 
status post reduction internal fixation of L-3 through L-5 
with residual right lower extremity radiculopathy; and Grade 
2 L-4, 5 spondylolisthesis.  It was opined that the veteran's 
L-4, 5 spondylolisthesis which was noted to be the primary 
reason that the veteran had had multiple back surgeries was a 
"stand alone" entity and unrelated to his service-connected 
right knee disability.  It was noted that although the 
veteran's right knee disability could aggravate his back 
disability, this aggravation would not be to the extent to 
cause his surgeries or primary disability.  The percentage of 
disability due to aggravation was noted to be purely 
speculative.  

In a February 1998 statement, Dr. Cowan indicated that the 
veteran was his patient and was treated by him for back 
disability.  He indicated that the veteran's initial back 
injury was incurred in service.  He indicated that the 
veteran's description of a fall in service would certainly be 
contributory to his subsequent back problems.  

In a March 1998 statement, Dr. Pierson indicated that the 
veteran had reported to him that he injured his back during 
service in a fall.  Dr. Pierson indicated that it was his 
impression based on the history provided by the veteran "as 
well as the other medical facts that are available to me in 
this case" that the veteran's current back problems were 
related to the fall he sustained during service.  

The Board finds that, assuming the credibility of the newly 
submitted evidence, as required by Justus, the statements of 
Drs. Cowan and Pierson as well as the report of recent VA 
examination which indicate that some degree of current back 
disability could be due to aggravation by the veteran's 
service-connected right knee disability, constitutes new and 
material evidence to reopen the claim for service connection 
for back disability.  This evidence is not only new, but is 
also material as it establishes a basis for service 
connection.  Thus, this evidence is relevant and probative to 
the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2000).


ORDER

As new and material evidence to reopen the claim for service 
connection for a back disability has been presented, the claim 
is reopened, and, to this extent only, the appeal as to that 
issue is granted.  


REMAND

In view of the above determination that the veteran's claim 
for service connection for back disability is reopened, the 
RO, consistent with the principles set forth in Bernard v. 
Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to consider the claim on the merits.

Pertinent to both the claims for service connection for back 
disability, and the claims for higher evaluations for right 
knee disability, however, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

As regards the claim for service connection for back 
disability, the Board notes that veteran's has primarily 
contended that such disability is the result of in-service 
injury, notwithstanding the absence of any evidence of such 
an injury in the veteran's service medical records, and his 
inconsistencies in accounting the circumstances of such an 
injury (originally reporting that he injured his back while 
lifting heavy objects, then that he injured his back in a 
slip and fall accident, and later, that he injured his back 
when he fell off a dock).  As indicated above, the current 
record does includes medical evidence of a possible nexus 
between the veteran's service-connected right knee disability 
and current back disability; however, there is no medical 
opinion specifically addressing whether any current back 
disability originated or was aggravated during service.  

That notwithstanding, in view of the current record and the 
duties imposed by the Veterans Claims Assistance Act, the 
Board finds that the veteran should undergo VA examination by 
an examiner (who has fully reviewed the medical records to 
include the service medical records and who has also fully 
considered the veteran's contentions) to obtain an opinion as 
to the relationship, if any, between current low back 
disability and the veteran's military service or his service-
connected right knee disability.  If the physician determines 
that the veteran's service-connected knee disability 
aggravates any current back disorder, he should also offer 
and opinion as to the degree of additional disability 
resulting from such aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

As regards the claims for higher evaluations for right knee 
disability, in the January 1998 remand, the Board requested 
that the veteran be examined, and the claim adjudicated, in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(pertaining to functional loss due to pain and other factors, 
to include during flare-ups), and VAOPGCPREC 23-97 
(authorizing separate evaluations for arthritis and 
instability affecting the knee).  The Board notes that this 
was, in large part, accomplished.  However, the Board 
specifically requested that in the evaluation of the 
veteran's right knee, the examiner should consider and 
comment on the statement of the VA examiner who conducted an 
examination in December 1996 and indicated that a flare-up of 
the veteran's symptoms "could result in a decrease of 50 
percent or more in the range of motion."  The Board regrets 
that, as this question was not resolved, as it should have 
been, the claims must be remanded.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In addition, as the veteran now has an 
additional rating pursuant to Diagnostic Code 5257, it must 
be determined if his degree of disability due to lateral 
instability/subluxation is slight, moderate, or severe.  This 
determination should be based on a medical opinion and there 
is no such opinion of record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Hence, further medical examination of 
the right knee also is warranted.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim(s).  See 38 C.F.R. § 3.655 (1998).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the record 
all outstanding pertinent medical records, to specifically 
include records from any indicated VA facilities.  In this 
case, the record reflects that the veteran has received 
medical treatment at a VA medical facility in Togus, Maine.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the record all outstanding pertinent medical 
and other records from any other source(s) or facility(ies) 
identified by the veteran, as well as conduct any other 
development and/or notification action deemed warranted by 
the Veterans Claims Assistance Act of 2000.  

For all the foregoing reasons, these matters are hereby 
REMANDED to the RO for the following action:

1.  The RO should undertake all necessary 
obtain and associate with the claims file 
all outstanding pertinent medical 
records, particularly from the Togus VA 
medical facility, and all other indicated 
VA facilities.  The RO should also obtain 
all outstanding pertinent medical and 
other records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
pertinent medical and other records, 
also, and the RO should afford him the 
opportunity to do so before arranging for 
him to undergo medical examination.  

2.  After associating with the claims 
file all records received pursuant to the 
development described  in paragraph 1, 
above, the veteran should be afforded a 
VA orthopedic examination to determine 
the nature and extent of all current 
disability affecting the right knee.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated tests and studies, to include 
range of motion testing, should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should specifically indicate 
whether the veteran experiences lateral 
instability and recurrent subluxation, 
and, if so, should assessment the level 
of such impairment as slight, moderate, 
or severe.  The examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of limitation of 
motion, pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right knee.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use..  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  In his/her 
evaluation of the veteran's right knee, 
the examiner must specifically consider 
and comment upon the opinion of a 
December 1996 VA examiner who to the 
effect that a flare-up of the veteran's 
symptoms "could result in a decrease of 
50 percent or more in the range of 
motion."  All examination findings, 
along with the complete rationale for 
each opinion expressed should be set 
forth in a typewritten report.

3.  After associating with the claims 
file all records received pursuant to the 
development described  in paragraph 1, 
above, the veteran should be afforded a 
VA orthopedic examination to determine 
the nature and etiology of all current 
back disability.  The entire claims file, 
to include all evidence added to the 
record pursuant to this REMAND, as well 
as a complete copy of this REMAND, must 
be made available to and be reviewed by 
the physician designated to examine the 
veteran.  All indicated x-rays and 
laboratory tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

After examination of the veteran, review 
of his documented history and contentions 
(to include as noted herein), and 
consideration of sound medical 
principles, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that current back 
disability originated or was aggravated 
during the veteran's active military 
service.  If no direct relationship to 
service is established, the examiner 
should also offer an opinion as to 
whether it is at least as likely as not 
that current back disability was caused 
or is aggravated by the veteran's 
service-connected right knee disability; 
and, if so, the extent of additional back 
disability resulting from the 
aggravation.  All examination findings, 
along with the complete rationale for 
each opinion expressed should be set 
forth in a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
yields competent medical evidence of a 
nexus between any current back disability 
and either the veteran's active military 
service, or the veteran's service-
connected right knee disability, the RO 
should specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After completion of the foregoing 
requested development, and any other 
indicated development, the RO should 
consider the veteran's claims for service 
connection for back disability and for 
increased ratings for right knee 
disabilities in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

8.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 



